           Case 1:20-cv-11214-GAO Document 6 Filed 06/26/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                              CIVIL ACTION NO. 20-11214-GAO

                                   PRISCILLA CHIGARIRO,
                                          Petitioner,

                                                v.

                                        ALLEN GESSEN,
                                          Respondent.


                                             ORDER

O’TOOLE, S.D.J.

       Upon review of the Verified Complaint and Petition for the Return of the Child, exhibits

attached thereto, and the Motion under the Hague Convention for Entry of an Ex Parte

Temporary Restraining Order and Scheduling an Expedited Preliminary Injunction Hearing and

Memorandum in support thereof, the Court hereby orders that the motion is granted in part as

follows:

       This Order prohibits the removal of the Child from the jurisdiction of this Court.

No person acting in concert or participating with Respondent shall take any action to

remove the Child from the jurisdiction of this Court. Respondent shall surrender any and

all of his passports and all of the passports of the Child to the United States District Court

for the District of Massachusetts by 4:00 p.m. the business day following service.

       Petitioner’s request for other forms of relief in a temporary restraining order is denied

without prejudice. The motion shall remain pending as a motion for preliminary injunction.

       Petitioner is responsible for ensuring that Respondent is served with the summons,

Complaint and exhibits, the Motion under the Hague Convention for Entry of an Ex Parte
          Case 1:20-cv-11214-GAO Document 6 Filed 06/26/20 Page 2 of 2



Temporary Restraining Order and Scheduling an Expedited Preliminary Injunction Hearing and

Memorandum in support thereof, and this Order in accordance with Rule 4 of the Federal Rules

of Civil Procedure. Service must be completed within seven (7) days.

       Any response by Respondent to the motion for preliminary injunction is due July 7, 2020

at 12:00 p.m.

       The Court shall hold a hearing by videoconference on July 9, 2020 at 2:30 p.m. Counsel

of record will receive a video conference invite at the email registered in CM/ECF. Petitioner’s

counsel shall provide same to Respondent’s counsel or, if unrepresented, Respondent.

       It is SO ORDERED.




06/26/2020 2:55 P.M.                                /s/ George A. O’Toole, Jr.
Date and Time                                       Senior United States District Judge




                                                2
